In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review, writ of prohibition, supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 94KW-1750; Parish of Orleans, Criminal District Court, Div. “D”, No. 366-626.
Granted. Judgment of the court of appeal is vacated and set aside. Judgment of the trial court granting the state’s Prieur motion as to the introduction of evidence of the attempted armed robbery and attempted second degree murder of Donald Bernard in defendant’s trial for first degree murder of Dr. Shanti Krishnasami is reinstated. Case remanded to the district court for farther proceedings.
CALOGERO, C.J., and LEMMON and VICTORY, JJ., would grant and docket.
JOHNSON, J., not on panel.